FILED
                             NOT FOR PUBLICATION                            APR 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FRANCIS SALEM MICHAEL                            No. 09-72030
MALOUF, a.k.a. Fransis Barrac, a.k.a.
David Earl Ervin, a.k.a. Francis Maalouf,        Agency No. A020-873-550

               Petitioner,
                                                 MEMORANDUM *
  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Francis Salem Michael Malouf, a native of Palestine and citizen of Jordan,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C.

§ 1252. We deny the petition for review.

      The BIA did not abuse its discretion in denying Malouf’s motion to reopen

where Malouf failed to demonstrate materially changed circumstances in Jordan.

See Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir. 2004) (“The critical question is

. . . whether circumstances have changed sufficiently that a petitioner who

previously did not have a legitimate claim for asylum now has a well-founded fear

of future persecution.”); Matter of A-N- & R-M-N, 22 I & N Dec. 953, 954 (BIA

1999) (an alien who has not shown reasonable cause for his absence from his

removal hearing must show materially changed circumstances for a motion to

reopen to be granted).

      PETITION FOR REVIEW DENIED.




                                           2                                  09-72030